               Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 1 of 8




                                 In the United States Bankruptcy Court
                                   for the Southern District of Texas
                                            Houston Division

 In re:                                            §
                                                   §                Case No. 20-30036
 Christina Chambers,                               §                   Chapter 13
 Debtor                                            §


 Christina Chambers,                               §
 Plaintiff                                         §
                                                   §
 v.                                                §        Adversary No. ________________
                                                   §
 Santander Consumer USA Inc.,                      §
 Defendant                                         §

                 Plaintiff’s Original Complaint for Turnover and Damages
          Plaintiff Christina Chambers files this original complaint (the “Complaint”) against

Defendant Santander Consumer USA Inc. (“Santander”) and would show the Court as follows:

          1.       Chambers filed the above-styled and numbered chapter 13 bankruptcy case,

pursuant to 11 U.S.C. § 301, on January 3, 2020. Chambers is properly a plaintiff to the

Complaint as a result of her bankruptcy filing.


                                     Jurisdiction and Venue
          2.       The Court has jurisdiction under 28 U.S.C. §§ 1334 and 157 to consider the

claims of this Complaint because the claims relate to contempt and sanctions for violation of the

automatic stay. This is a core proceeding as defined in 28 U.S.C. §§ 157(b)(2)(A), (B), (C), (E),

and (G). Chambers brings this Complaint pursuant to Rule 7001 of the Federal Rules of

Bankruptcy Procedure and 11 U.S.C. §§ 105, 301, 362, 522, 541, 542, 1303, and 1322.

          3.       This Court has jurisdiction under 28 U.S.C. §§ 1334 and 157(c) to consider the

claims of this Complaint related to the tort of conversion, which exists under the common law of

 Chambers v. Santander                                                                           1 of 8
 Original Complaint
                 Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 2 of 8




the State of Texas. Chambers consents to the entry of final orders and judgment by the

bankruptcy judge.

            4.        Venue is proper in this district pursuant to 28 U.S.C. § 1409(a).


                                               Defendant Service
            5.        Defendant Santander may be served by mailing a copy of the summons and

complaint to its registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900,

Dallas, Texas 75201.


                                                   Background
            6.        Chambers owes a debt to Santander in the amount of $17,553.00. The debt is

secured by a 2014 Ford Mustang (the “Vehicle”). The Vehicle is property of the estate pursuant

to 11 U.S.C. § 1306.

            7.        Santander repossessed the Vehicle on or about December 27, 2019. In addition,

personal property items were located in the Vehicle at the time of the repossession that have not

been returned to Chambers. Chambers’ personal property is property of the estate pursuant to

11 U.S.C. § 1306.

            8.        On January 3, 2020, Chambers commenced this bankruptcy by filing a petition for

chapter 13 bankruptcy. The filing of the petition constituted an order for relief under

11 U.S.C. § 301. On the same date, Chambers, through counsel, gave Santander written notice of

the filing via facsimile and telephonic communication 1 and demanded that Santander provide

information for the return of the Vehicle.


1
     On January 3, 2020, Counsel’s office for the Debtor communicated with Nate at Santander. On January 3, 2020,
      Nate verified the bankruptcy filing. Nate informed counsel’s office that a release would be sent to the local lot
      and the vehicle should be released within 24 hours.


    Chambers v. Santander                                                                                      2 of 8
    Original Complaint
                   Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 3 of 8




              9.        On January 6, 2020, after Chambers failed to receive either the Vehicle or

  information for the return of the Vehicle, personnel from Chambers’ counsel’s office made a

  second demand upon Santander by telephone for the return of the Vehicle.

              10.       On January 7, 2020, personnel from Chambers’ counsel’s office sent a second

  written demand to Santander via facsimile for the immediate return of the Vehicle.

              11.       On January 8, 2020, counsel for Chambers sent a final written demand to

  Santander via facsimile for the immediate return of the Vehicle.

              12.       Notwithstanding the notice of filing and the subsequent written and oral

  communications, Santander has failed to return the Vehicle.

              13.       On information and belief, Santander has improperly failed to return repossessed

  vehicles in a number of other bankruptcy cases. 2

              14.       The Vehicle is property of the estate.


                                                Causes of Action

I.       Violation of the Automatic Stay

              15.       The filing of Chambers’ petition for chapter 13 bankruptcy on January 3, 2020

     operated as a stay, applicable to Santander, pursuant to 11 U.S.C. § 362(a).

              16.       At the time of the filing of this Complaint, there is no exception to the automatic

     stay applicable either to Santander or to the debt that Chambers owes to Santander.

              17.       After the filing of Chambers’ bankruptcy petition, the automatic stay was in full

  force and effect pursuant to 11 U.S.C. § 362(c)(1) and (2).



  2
      Chambers has allegedly been informed that her vehicle may be available for pick up on Friday, January 17, 2020.
        However, counsel for Chambers office has previously been informed that the vehicle would be available for
        pickup. Chambers needs her vehicle and needs a court order to obtain her vehicle.


      Chambers v. Santander                                                                                  3 of 8
      Original Complaint
            Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 4 of 8




         18.       Santander has had actual notice of Chambers’ bankruptcy filing since January 3,

2020 when Chambers sent notice of the bankruptcy filing to it by facsimile and counsel’s office

also communicated with Santander by telephone. Santander received additional actual notice of

the bankruptcy filing on January 6, 7, and 8 when personnel from Chambers’ counsel’s office

and Chambers’ counsel himself again demanded the return of the Vehicle.

         19.       Despite these repeated demands, Santander has failed to return the Vehicle. In

doing so, Santander has acted in defiance of the automatic stay.

         20.       Santander’s actions have caused damages to Chambers as she requires the Vehicle

for transportation to and from her employment.

         21.       Santander’s ongoing refusal to return the Vehicle despite the demands that it do

so is collection action in violation of the automatic stay. Santander has not obtained the relief

from the automatic stay required to persist in this collection activity.

         22.       Santander’s failure to voluntarily turn over the Vehicle is a violation of

11 U.S.C. §§ 362(a)(1), (3), (4), (5), and (6).

         23.       Furthermore, Santander’s failure to turn over the Vehicle represents a willful

violation of the automatic stay within the meaning of 11 U.S.C. § 362(k). Accordingly,

Chambers is entitled to recover from Santander all actual damages, including attorney fees, costs,

and expenses, incurred by Chambers for Santander’s willful violation of the automatic stay.

         24.       In addition, Chambers is entitled to recover punitive damages against Santander

for its willful violation of the automatic stay pursuant to 11 U.S.C. § 362(k). Punitive damages

are warranted in this case because Santander intentionally violated the automatic stay by refusing

to turn over the Vehicle after having received actual notice of Chambers’ bankruptcy filing.

Because the fear of actual damages did not motivate Santander to comply with federal law, the

recovery of punitive damages is appropriate to motivate Santander to conduct business properly.

 Chambers v. Santander                                                                          4 of 8
 Original Complaint
                   Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 5 of 8




 II.       Contempt

                25.       Paragraphs 1-24 are incorporated herein by reference.

                26.       This Court maintains the power to hold Santander in civil and/or criminal

       contempt for violation of the automatic stay provisions stated above. This right is granted to the

       Court pursuant to its inherent powers included in 11 U.S.C. §§ 105(a) and 362(k). Santander

       should be held, at least, in civil contempt for willful violation of the automatic stay provisions

       cited above. Should the Court, after a hearing or trial, find evidence to substantiate criminal

       contempt, Chambers requests that this Court make findings of fact and conclusions of law and

       send them to the Federal District Court for approval of criminal contempt.


III.       Conversion

                27.       Paragraphs 1-26 are incorporated herein by reference.

                28.       Santander’s willful and intentional act of wrongfully retaining the Vehicle

   constitutes an unauthorized assumption and exercise of dominion and control over the Vehicle

   and the personal property located therein. This exercise of dominion and control is to the

   exclusion of, and inconsistent with, Chambers’ legal rights. Santander’s actions, or lack of

   affirmative actions, represent the wrongful deprivation of Chambers’ possession of her property.

                29.       Santander has asserted a right in the Vehicle and the property inside the Vehicle

   that Santander does not have. This interference with Chambers’ rights is complete. Santander

   withheld the Vehicle and the property inside the Vehicle and Chambers was denied an immediate

   right to possession of her property.

                30.       As a result of Santander’s act of conversion, Chambers is entitled to the market

   value of her property at the time and place it was converted.

                31.       As a result of Santander’s act of conversion, Chambers is entitled to prejudgment


        Chambers v. Santander                                                                           5 of 8
        Original Complaint
            Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 6 of 8




interest beginning from the date of conversion. This prejudgment interest is compensation for

Chambers’ lack of use of her property. Alternatively, Chambers is entitled to an appropriate rate

per day for the period of conversion.

         32.       As a result of Santander’s act of conversion, Chambers is entitled to all out-of-

pocket expenses incurred in regaining her property. This would include all of her attorney fees,

costs, and expenses.

         33.       As a result of Santander’s act of conversion, Chambers is entitled to the value of

her own time in addressing this wrongful act of conversion.

         34.       Santander’s act of conversion represents actual and/or implied malice. As such,

Chambers is entitled to exemplary damages.


                                            Enhancement
         35.       Unlike non-bankruptcy lawyers who charge and collect hourly fees and who pass

along costs and expenses related to litigation, Chambers’ counsel has undertaken a much greater

risk in expending funds on behalf of Chambers and in expending attorney time. Attorney time is

a non-replaceable asset of a law firm. As a chapter 13 debtor, Chambers is required to pay all of

her disposable earnings to the chapter 13 trustee. These disposable earnings are derived from

household income and expenses, which also affect Chambers’ ability to pay. Chambers entered

bankruptcy without excess funds. Although Chambers is responsible for the attorney fees, costs,

and expenses incurred in this matter, there is a real and meaningful possibility of non-

collectability. Neither Chambers nor the chapter 13 trustee is able to guarantee the attorney fees,

costs, and expenses in this case. Should Chambers recover her attorney fees, costs, and expenses,

it will happen only due to the exceptional performance and abilities of her attorneys in this case.

Accordingly, the attorneys request that this Court award counsel an enhancement of fees, costs,

 Chambers v. Santander                                                                           6 of 8
 Original Complaint
            Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 7 of 8




and expenses of not less than an amount equal to the actual attorney fees, costs, and expenses

expended in this case.


                         Attorney Fees, Costs, and Expenses on Appeal
         36.       Chambers also requests that this Court award additional attorney fees, costs, and

expenses in the event Santander files an appeal to the Federal District Court and/or the Fifth

Circuit Court of Appeals.


                                             Conclusion
         For the reasons stated above, Chambers asks that this Court:

               a. enforce the automatic stay provisions of 11 U.S.C. § 362(a);

               b. provide for an expedited hearing on those provisions of this Complaint related to
                  turnover of the Vehicle and personal property inside the Vehicle;

               c. order the turnover of the Vehicle and personal property inside the Vehicle to
                  Chambers’ residence at 4607 Cypresswood Drive #108, Spring, Texas 77379 by a
                  date and time certain;

               d. find Santander in civil and/or criminal contempt;

               e. find that Santander willfully violated one or more of the automatic stay provisions
                  of 11 U.S.C. § 362(a);

               f. sanction Santander for all actual damages, including all attorney fees, costs, and
                  expenses incurred by Chambers for Santander’s refusal to turn over the Vehicle
                  and personal property inside the Vehicle;

               g. sanction Santander for all actual damages, including all attorney fees, costs, and
                  expenses incurred by Chambers for Santander’s willful violation of the automatic
                  stay provisions of 11 U.S.C. § 362(a);

               h. award to Chambers, and against Santander, punitive damages for Santander’s
                  willful violation of the automatic stay;

               i. find that Santander converted the Vehicle and the personal property inside the
                  Vehicle in a manner that was an unauthorized and wrongful assumption and
                  exercise of control over the Vehicle inconsistent with Chambers’ legal rights;


 Chambers v. Santander                                                                         7 of 8
 Original Complaint
            Case 20-03011 Document 1 Filed in TXSB on 01/15/20 Page 8 of 8




              j. award to Chambers, and against Santander, prejudgment interest or an appropriate
                 rate per day for the period of conversion of the Vehicle and the personal property
                 inside the Vehicle;

              k. award to Chambers, and against Santander, all out-of-pocket expenses incurred in
                 regaining the Vehicle and the personal property inside the Vehicle;

              l. award to Chambers, and against Santander, the value of Chambers’ own time in
                 addressing Santander’s act of conversion;

              m. award to Chambers, and against Santander, exemplary damages for the
                 conversion of the Vehicle and the personal property inside the Vehicle of an
                 amount not less, but possibly greater, than three times the other actual damages
                 incurred by Chambers in prosecuting Santander’s act of conversion, including
                 Chambers’ attorney fees, costs, and expenses;

              n. award the reimbursement of attorney fees, costs, and expenses incurred by
                 Chambers and billed by Reese W. Baker and Baker & Associates in seeking the
                 turnover or recovery of the Vehicle and for the preparation, filing, and
                 prosecution of this Complaint;

              o. award to Chambers, and against Santander, additional attorney fees, costs, and
                 expenses in the event Santander appeals a judgment on this Complaint to the
                 Federal District Court and/or the Fifth Circuit Court of Appeals; and

              p. award to Chambers any other relief or monetary damages to which she may be
                 entitled under equity or law.



Dated: January 15, 2020

                                               Respectfully submitted,

                                               /s/ Reese W. Baker
                                               Reese W. Baker
                                               TX Bar No. 01587700
                                               950 Echo Lane, Suite 300
                                               Houston, Texas 77024
                                               (713) 979-2279
                                               (713) 869-9100 fax
                                               Email: courtdocs@bakerassociates.net
                                               Attorney for the Plaintiff




 Chambers v. Santander                                                                       8 of 8
 Original Complaint
